DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 08/29/2022.
Claims 1, 6, 8, 13, 15 and 16 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
101
Applicant argues the claims are eligible because  “the claims recite such improvement at least in those features surrounding the claimed "alias." In particular, the claims recite that "the network server is able to convert the alias to a transaction account number corresponding to the transaction account in a manner kept secret on the network server" and that "the alias enables the digital wallet application to use the transaction account without transmission of the transaction account number to the digital wallet application and the issuer server…. Preventing security breaches and improving security represent "improvements to the functioning of a computer” Examiner disagrees.
First, in regards to the “alias” Applicant’s limitations recite a process that involves the sending and receipt of the alias, the alias itself is used as a token for a transaction number. Keeping data secret or using a token for a transaction are not improvements in the functioning of a computer, or an improvement to other technology or technical field.
Secondly, “Preventing security breaches and improving security” do not represent "improvements to the functioning of a computer". They are improvements to a business process. “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II)
112
Applicant’s amendments do not clear all the 112 rejections. First, the issuer signature and the issuer signature criteria are not the same information or type of information, nor are they interchangeable. A time bounded signature is not an issuer signature criteria. The disclosure clearly states checking the issuer signature criteria, not the time bounded signature. The disclosure is clear that “The issuer signature criteria may include binary information as to whether various forms of transaction account holder verification was successfully performed or not.” The disclosure does not support the limitation “wherein the time bounded signature indicates whether verification that the user holds the transaction account was successfully performed”.
103
Purves discloses in response to the message, retrieving, by the issuer server from a network server, an alias of the transaction account, wherein the network server converts  the alias to a transaction account number corresponding to the transaction account in a manner kept secret on the network server (¶ 140, 158, 180-182, 187-189, 194-196);  
Claim Interpretation – According to the disclosure (¶ 29), “the issuer server 106 may receive an alias from the network server 108 (Step 304).” For the purpose of claim interpretation, retrieving will be understood to mean receiving. 
Claim Interpretation – According to the disclosure (¶ 27, 28), “The alias may be an on-file storable token created using an algorithm kept secret on network server 108. The network server 108 may be able to convert the alias into the transaction account number as well as convert the transaction account number into the alias. In various embodiments, an alias may also comprise a string containing non-numeric values. The string may be created using an algorithm kept secret on network server 108.”  
Purves -  In some embodiments, the consumer may type the number of the account that they wish to add to their virtual wallet 2205. The EWM may then verify that the account number is associated with one of the accounts with data transferred from the issuer as pre-fill and/or pre-provision data 2206…. The user may then indicate that they desire to add a new payment account to their virtual wallet 2103. The EWM may then request that the user consent to the retrieval of their payment account information from the payment account issuer 2104. The user may be asked to provide the account number of the payment account that the user wishes to link to their virtual wallet account 2105.   The EWM may then use the user's account number or other credential such as a username/password combination or the like to initiate a request…  The EWM may then verify that the account number is associated with one of the accounts with data transferred from the issuer as pre-fill and/or pre-provision data 2206. In some embodiments, the system may then pre-populate appropriate data in the enrollment form and request that the user indicate if they would like automatic updating of data after enrolled 2207. Examples of automatic updating (references) can include account number (e.g. PAN) and/or expiration dates 2207 …the issuer may then use the data in the request to perform a lookup of account and/or prefill information that may be shared with the requesting service… the issuer may then respond to the virtual wallet server 2107 with a prefill data package containing user, user account, user financial account, and/or similar data for use in establishing a virtual wallet account, pre-paid account, enrolling a payment account in a virtual wallet, and/or the like (¶ 180, 181, 187)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claim 8 is directed to an article of manufacture and claim 15 is directed to article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving …a message… retrieving … an alias… sending… a time bounded signature criteria …checking…the time bounded signature criteria … transmitting…the alias… and unlocking… an add account feature ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of sending and receiving information towards adding an account, and specifically, a request for account information is sent, an account identification is received, information about the sender is sent, the sender given an identifier, the sender sends the account information and their identifier and the ability to add an account is approved. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim recites the additional element of “checking…the time bounded signature criteria to determine whether issuer signature criteria are met” and “unlocking  … an add account feature” but this does not amount to integrate the judicial exception into a practical application. 
First, According to the disclosure (¶ 32, 33), “network server 108 may check whether the issuer signature criteria are met (Step 410). Network server 108 may terminate the account adding process in response to a determination that the issuer signature criteria (e.g., the security code or a portion of a social security number) are not validated.” The checking information is a determination of validity of information. The disclosure does not provide further explanation of what it means to “check” information. But a checking or determine whether information is valid does not require a computing device. A human actor is capable for example of checking whether a portion of a social security number is valid. 
According to Applicant’s specification (¶ 22, 23, 31, 33), “the user may then provide validation to unlock the add feature (Step 208). The issuer app may prompt the user for additional validation input. For example, the issuer application may prompt the user for a dynamic password, a movement,… Validation may be confirmed by issuer server 106 and network server 108 as described below with reference to FIG. 4. The user may then select a device to add the account (Step 210). The account may be added to one or more devices including user device 102. …  In response to a user providing validation to unlock the add feature in Step 208 of FIG. 2, the issuer application or the issuer server 106 may validate security (Step 402)… issuer server 106 may then send an issuer signature criteria to network server 108 (Step 404)… The ID may comprise an account reference ID and/or an account alias, such as a FPANID received by network server 108 from issuer server 106. An API call may request from the issuer server 106 and/or network server 108 that the issuer signature and payload be encrypted and returned to the issuer application.” In the disclosure, the user provides authentication information, e.g. A password, the issuer authenticates the user’s information and the user is displayed an interface to add an account. According to the disclosure, the “unlocking” process is a validation and display by the issuer. Which still fall into the abstract idea of a fundamental economic practice in validating a user before providing accounting services. Displaying an interface is an insignificant extra solution idea. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The claims detail the sending and receiving messages between two servers which recites functions of a generic computer component. The claimed limitation further explained by the specification recite generic functions of a computing device. For example, in regards to the retrieving step, according to the disclosure (¶ 29), “the issuer server 106 may receive an alias from the network server 108 (Step 304).” The issuer server performs the generic step of receiving information.
In regards to the “time bounded signature”, according to the disclosure (¶ 32, 33), “The issuer signature criteria may include binary information as to whether various forms of transaction account holder verification was successfully performed or not… For example, the issuer signature criteria may contain a binary flag indicating that an account security code (e.g., a CID) was validated as well as the CID provided. issuer server 106 may then send an issuer signature criteria to network server 108… The issuer signature may further be a time bounded signature that is no longer valid after a predetermined duration... The issuer server may contain dynamic values and/or criteria that may also be adjusted over time…” The issuer sends an indication of whether information is valid.  
In regards to “instructing,  by the issuer server, the issuer application to display a control feature”, according to Applicant’s specification (¶ 22, 23, 31, 33), “the user may then provide validation to unlock the add feature (Step 208). The issuer app may prompt the user for additional validation input. For example, the issuer application may prompt the user for a dynamic password, a movement,… Validation may be confirmed by issuer server 106 and network server 108 as described below with reference to FIG. 4.…  In response to a user providing validation to unlock the add feature in Step 208 of FIG. 2, the issuer application or the issuer server 106 may validate security (Step 402)… issuer server 106 may then send an issuer signature criteria to network server 108 (Step 404). ” The issuer server does not instruct the issuer application to display information. The issuer server, according to the disclosure, performs a validation step, the validation being the recited steps of sending and receiving information of the independent claims. 
The dependent claims, for example, claim 2 describes the information in an alias, claim 8 describes the information in the signature criteria, claims 3, 4, 5, 6, 10-14 and 17-20 describe the data about the alias, application and signature. Claims 7, 9 recites sending information, and claim 16 describes functions of the remote network server, that in not a part of the claimed issuer server.  Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in adding an account as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-7, 9-14 and 16-20 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 recite “wherein the network server converts  the alias to a transaction account number corresponding to the transaction account in a manner kept secret on the network server”. According to the disclosure (¶ 27, 28), “The alias may be an on-file storable token created using an algorithm kept secret on network server 108. The network server 108 may be able to convert the alias into the transaction account number as well as convert the transaction account number into the alias. In various embodiments, an alias may also comprise a string containing non-numeric values. The string may be created using an algorithm kept secret on network server 108.”  The specification repeatedly states the alias  may be created using an algorithm that is secret. The disclosure does not provide for an alias to account number conversion process that is secret on the network server. Additionally, the disclosure does not provide any such algorithm. Dependent claims 2-7, 9-14 and 16-20 are also rejected. 
Claims 1, 8 and 15 recite “sending, by the issuer server to the network server, a time bounded signature configured to be invalid after a predetermined time threshold, wherein the time bounded signature indicates whether verification that the user holds the transaction account was successfully performed… checking, by the network server, the time bounded signature to determine whether issuer signature criteria are met”, similarly, claims 6 and 20 recite “ wherein the time bounded signature indicates whether an account security code is valid” and  claim 14 recites “wherein the time bounded signature indicates whether an account security code is valid”. According to the disclosure (¶ 32, 33), “The issuer signature criteria may include binary information as to whether various forms of transaction account holder verification was successfully performed or not… For example, the issuer signature criteria may contain a binary flag indicating that an account security code (e.g., a CID) was validated as well as the CID provided. issuer server 106 may then send an issuer signature criteria to network server 108… The issuer signature may further be a time bounded signature that is no longer valid after a predetermined duration... The issuer server may contain dynamic values and/or criteria that may also be adjusted over time… The network server may generate an issuer signature (Step 406) using the issuer signature criteria… Network server 108 may communicate the issuer signature and alias or account number back to the issuer server 106 and the issuer app running on user device 102… network server 108 may check whether the issuer signature criteria are met (Step 410). Network server 108 may terminate the account adding process in response to a determination that the issuer signature criteria (e.g., the security code or a portion of a social security number) are not validated. ” First, the issuer signature and the issuer signature criteria are not the same information or type of information, nor are they interchangeable. A time bounded signature is not an issuer signature criteria. The disclosure clearly states checking the issuer signature criteria, not the time bounded signature. The disclosure is clear that “The issuer signature criteria may include binary information as to whether various forms of transaction account holder verification was successfully performed or not.” The disclosure does not support the limitation “wherein the time bounded signature indicates whether verification that the user holds the transaction account was successfully performed”. Dependent claims 2-7, 9-14 and 16-20 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (2015/0220914) (“Purves”), and in view of Pusuluri et al. (2015/0310432) (“Pusuluri”).
Regarding claims 1, 8 and 15, Purves discloses receiving, by an issuer server via a computer network and from an issuer application implemented in a computing device, a message indicating that a user selected to add a transaction account to a digital wallet application implemented in the computing device (Figure 19; ¶ 126, 174-177, 180-182, 187-189, 196); 
Purves- a consumer may be logged into their bank issuer's web site or mobile application 1901. The web site may provide a listing of accounts that are associated with the consumer 1902-1902 a. Additionally, recent transaction and balance information 1904-1904 a may be provided to the consumer. In one embodiment, a consumer may add one or more accounts to a virtual wallet by indicating which accounts from the accounts associated with the issuer should be added to the virtual wallet 1903-1903 a. (¶ 174)
 
in response to the message, retrieving, by the issuer server from a network server, an alias of the transaction account, wherein the network server converts  the alias to a transaction account number corresponding to the transaction account in a manner kept secret on the network server (¶ 140, 158, 180-182, 187-189, 194-196);  
Claim Interpretation – According to the disclosure (¶ 29), “the issuer server 106 may receive an alias from the network server 108 (Step 304).” For the purpose of claim interpretation, retrieving will be understood to mean receiving. 
Claim Interpretation – According to the disclosure (¶ 27, 28), “The alias may be an on-file storable token created using an algorithm kept secret on network server 108. The network server 108 may be able to convert the alias into the transaction account number as well as convert the transaction account number into the alias. In various embodiments, an alias may also comprise a string containing non-numeric values. The string may be created using an algorithm kept secret on network server 108.”  
Purves -  In some embodiments, the consumer may type the number of the account that they wish to add to their virtual wallet 2205. The EWM may then verify that the account number is associated with one of the accounts with data transferred from the issuer as pre-fill and/or pre-provision data 2206…. The user may then indicate that they desire to add a new payment account to their virtual wallet 2103. The EWM may then request that the user consent to the retrieval of their payment account information from the payment account issuer 2104. The user may be asked to provide the account number of the payment account that the user wishes to link to their virtual wallet account 2105.   The EWM may then use the user's account number or other credential such as a username/password combination or the like to initiate a request…  The EWM may then verify that the account number is associated with one of the accounts with data transferred from the issuer as pre-fill and/or pre-provision data 2206. In some embodiments, the system may then pre-populate appropriate data in the enrollment form and request that the user indicate if they would like automatic updating of data after enrolled 2207. Examples of automatic updating (references) can include account number (e.g. PAN) and/or expiration dates 2207 …the issuer may then use the data in the request to perform a lookup of account and/or prefill information that may be shared with the requesting service… the issuer may then respond to the virtual wallet server 2107 with a prefill data package containing user, user account, user financial account, and/or similar data for use in establishing a virtual wallet account, pre-paid account, enrolling a payment account in a virtual wallet, and/or the like (¶ 180, 181, 187)

in response to the determination that the issuer signature criteria are met, unlocking, by the issuer server, an add account feature configured to add the alias of the transaction account to the digital wallet application, whereby the alias enables the digital wallet application to use the transaction account without transmission of the transaction account number to the digital wallet application and the issuer server(Figure 20; ¶ 126, 177-179).
Claim Interpretation – According to the disclosure (¶ 23, 29-31), “The issuer application may interact with the digital wallet and/or user device 102 using another API provided to facilitate interaction with the digital wallet or user device 102. The issuer application may then display an add interface for an account not in the digital wallet (Step 310). A user may then use the add interface displayed on user device 102 to select add an account to wallet in Step 206 of FIG. 2…   In response to a user providing validation to unlock the add feature in Step 208 of FIG. 2, the issuer application or the issuer server 106 may validate security (Step 402). The issuer app may prompt the user for a dynamic password.… Validation may be confirmed by issuer server 106 and network server 108 as described below with reference to FIG. 4. The user may then select a device to add the account (Step 210). ” The steps of the issuer “unlocking” an add account feature is not explained. The explanation provided is in order for a feature to be unlocked, the user sends a validation to unlock the add feature, the user is validated and the feature is then displayed for the user to add an account. The specification does not provide clear meaning of which of those steps is “unlocking” the add account feature. The specification does provide for displaying an add interface for the user to add an account. For the purpose of claim interpretation, the limitation will be understood to mean the issuer application displays an add account feature. 
Purves - the user may be presented to a card management screen (e.g., from an issuer, merchant, and/or like source) that allows the user to select 2012 bank credit cards 2013 a and/or debit cards 2013 b to be used in the user's virtual wallet… After entering sign-in information 2015 for the user's virtual wallet account (e.g., a username or email address, a password, and/or like information), the user may click a button 2016 to submit the chosen cards and to log into the user's virtual wallet account. This may result in the website (e.g., from an issuer, merchant, and/or a like source) creating message 2220 and pushing the information to the virtual wallet server (see FIG. 22 b). (¶ 177)

    PNG
    media_image1.png
    434
    560
    media_image1.png
    Greyscale

Purves does not disclose sending, by the issuer server to the network server, a time bounded signature configured to be invalid after a predetermined time threshold, wherein the time bounded signature indicates whether verification that the user holds the transaction account was successfully performed; checking , by the network server, the time bounded signature to determine whether issuer signature criteria are met, wherein the time bounded signature is an issuer signature that is identifiable only between the network server and the issuer server; transmitting, to the issuer application implemented in the computing device, the alias of the transaction account; and. 

Pusuluri teaches sending, by the issuer server to the network server, a time bounded signature configured to be invalid after a predetermined time threshold, wherein the time bounded signature indicates whether verification that the user holds the transaction account was successfully performed (¶ 52, 59, 60-69, 97);
Pusuluri -  In block 390, the issuer system 140 authenticates the user. …the issuer system 140 transmits notification of the pending financial account to the account management module 129 through interface C 137. …In another example embodiment, the notification is transmitted at a pre-defined time interval… the notification comprises an identification of the user computing device 110, the secure element 117, the digital wallet account and/or the user. In an example embodiment, the account management module 129 can identify the correct secure element 117 based on the identification provided. In an example embodiment, the notification further comprises the user's financial account identifier (for example, a financial account number, name, nickname, or other identifier that the issuer system 140 can use to identify the desire financial account). (¶ 59, 65, 66)

checking , by the network server, the time bounded signature to determine whether issuer signature criteria are met, wherein the time bounded signature is an issuer signature that is identifiable only between the network server and the issuer server(¶ 22, 74-76, 79, 86, 88, 89, 103, 115, 117); 
Claim Interpretation – According to the disclosure (¶ 33), “network server 108 may check whether the issuer signature criteria are met (Step 410). Network server 108 may terminate the account adding process in response to a determination that the issuer signature criteria (e.g., the security code or a portion of a social security number) are not validated.” “checking , by the network server, the time bounded signature to determine whether issuer signature criteria are met” For the purpose of claim interpretation, the claim will be understood to mean the signature information is verified. 
Pusuluri -the account management module 129 creates a new service record for each requested new financial account. In an example embodiment, the new service record comprises and identity of the issuer system 140, the financial account identifier, and/or the user identifier…  the new service record comprises information that permits the issuer system 140 to identify the correct user and financial account, and that permits the account services system TSM 121 to identity the correct user computing device 110 and secure element 117. In an example embodiment, the information contained in the service record is understandable by the account services system 120 and/or the issuer system 140,  (¶ 75)

transmitting, to the issuer application implemented in the computing device, the alias of the transaction account; and (¶ 74-79, 99-101, 106, 112, 115, 126, 177, 178); and AMEX Ref: AXP-0075-US1/ GT Ref: 189781-017501 
Pusuluri -  in some other implementations, change in customer information initiated by the customer from a merchant interface may flow to the wallet and from the wallet to the issuer, for example. In some embodiments, EWM may facilitate addition of an account or payment method and personal data to the wallet from an issuer website or an application, set up of default payment method … the user services module 147 retrieves insecure financial account information that corresponds to the user's financial account identifier and/or user computing device 110 identifier. In an example embodiment, the notification corresponds to the instruction or command sent by the issuer system 140 that a new financial account is to be added to the secure element 117. I… , the user's account information is transmitted between the issuer system 140 and the issuer TSM module 123 of the account services system TSM 121 via interface B.  the notification comprises and identification of the user computing device 110 identifier and/or financial account identifier that were previously transmitted to the account management module 129 in block 420 of FIG. 4.  (¶ 99, 112)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Purves (¶ 5), “control is provided to the user based on a selected icon or text, wherein controls available to the user via the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet” and Pusuluri (¶ 2, 5) which teaches “allowing issuer systems to add financial account information to a secure element… allows the user to securely store the financial account information for use in a digital wallet payment transaction” in order to provide system capabilities in aiding the process of adding accounts to users’ digital wallets  (Pusuluri; ¶ 5).
Regarding claim 4, Purves discloses wherein the alias comprises an on-file storable token, and the network server converts the alias into the transaction account number and the transaction account number into the alias (¶ 181, 183, 187, 196, 197, 202).  
Regarding claims 5 and 19, Purves discloses wherein the issuer application is provided by an issuer of the transaction account, and wherein the issuer application is different from the digital wallet application (Figure 19; ¶ 126, 174-177, 180-182, 187-189, 196).  
Regarding claims 6 and 20, Pusuluri teaches wherein the time bounded signature indicates whether an account security code is valid (¶ 52, 59, 60-69, 97).
Regarding claim 7, Pusuluri teaches further comprising providing, by the issuer server, a list of available transaction account numbers to the digital wallet application (¶ 40, 96, 99, 112, 117, 118).
Regarding claim 9, Pusuluri teaches further comprising providing, by the issuer server, transaction account information and user information to the computing device for use in the issuer application (¶ 74-79, 99-101, 106, 112, 115).  
Regarding claim 10, Purves discloses wherein a plurality of issuer applications maintained by a plurality of transaction account issuers interact with the network server (Figure 19; ¶ 126, 174-177, 180-182, 187-189, 196).
Regarding claim 11, Purves discloses wherein the issuer application interacts with the issuer server by calling an application program interface (API) provided by a digital wallet implemented in the computing device (¶ 126, 133, 134, 143-148, 153, 156, 174-177, 180-182, 187-189, 196, 251-253, 351).
Regarding claim 12, Purves discloses wherein the issuer application calls an application program interface (API) on the computing device using the issuer signature and the alias(¶ 126, 133, 134, 143-148, 153, 156, 174-177, 180-182, 187-189, 196, 251-253, 351).
Regarding claim 13, Pusuluri teaches wherein the alias converts to the transaction account number that accesses the transaction account (¶ 52, 57, 66, 70, 94, 125).    
Regarding claim 14, Pusuluri teaches wherein the time bounded signature indicates whether an account security code is valid (¶ 52, 59, 60-69, 97).
Regarding claim 18, Purves discloses wherein the issuer application executed by the computing device queries a digital wallet on the computing device for a list of accounts in the digital wallet application (Figure 20; ¶ 126, 177-179, 180-182, 187-189, 196).
Claims 2, 3, 16  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (2015/0220914) (“Purves”), in view of Pusuluri et al. (2015/0310432) (“Pusuluri”) and further in view of Sheets et al. (2015/0019443) (“Sheets”).
Regarding claim 2, neither Purves nor Pusuluri teaches wherein the alias has a structure of a valid transaction account number and comprises a same number of characters for an issuing bank identifier, a check digit and a same number of characters for the transaction account number corresponding to the transaction account. Sheets teaches wherein the alias has a structure of a valid transaction account number and comprises a same number of characters for an issuing bank identifier, a check digit and a same number of characters for the transaction account number corresponding to the transaction account (¶ 52, 189, 193, 199, 200).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Purves (¶ 5), “control is provided to the user based on a selected icon or text, wherein controls available to the user via the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet”,  Pusuluri (¶ 2, 5) which teaches “allowing issuer systems to add financial account information to a secure element… allows the user to securely store the financial account information for use in a digital wallet payment transaction” and Sheets (¶ 4) which teaches “to allow a consumer to use secure payment credentials stored on a mobile device to initiate and process a remote transaction” in order to provide increased security from transactions using mobile applications (Sheets; ¶ 2-5).
Regarding claim 3, neither Purves nor Pusuluri teaches wherein the alias has a structure of a valid transaction account number and complies with criteria of a structure checking algorithm.  Sheets teaches wherein the alias has a structure of a valid transaction account number and complies with criteria of a structure checking algorithm (¶ 52, 189, 193, 199, 200). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Purves (¶ 5), “control is provided to the user based on a selected icon or text, wherein controls available to the user via the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet”,  Pusuluri (¶ 2, 5) which teaches “allowing issuer systems to add financial account information to a secure element… allows the user to securely store the financial account information for use in a digital wallet payment transaction” and Sheets (¶ 4) which teaches “to allow a consumer to use secure payment credentials stored on a mobile device to initiate and process a remote transaction” in order to provide increased security from transactions using mobile applications (Sheets; ¶ 2-5).
Regarding claim 16, Pusuluri teaches wherein the network server generates the issuer signature using the issuer signature criteria (¶ 74-76, 79, 86, 88, 89, 103, 115, 117, 125). Sheets teaches wherein the issuer signature comprises time bounded signature that is no longer valid after a predetermined duration (¶ 39, 78, 123, 198, 199). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Purves (¶ 5), “control is provided to the user based on a selected icon or text, wherein controls available to the user via the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet”,  Pusuluri (¶ 2, 5) which teaches “allowing issuer systems to add financial account information to a secure element… allows the user to securely store the financial account information for use in a digital wallet payment transaction” and Sheets (¶ 4) which teaches “to allow a consumer to use secure payment credentials stored on a mobile device to initiate and process a remote transaction” in order to provide increased security from transactions using mobile applications (Sheets; ¶ 2-5).                                                                                                                                                                             
Regarding claim 17, Sheets teaches wherein the issuer signature is a unique session key (¶ 40, 167-169)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong et al., (US 2015/0046339) teaches adding an account to a wallet, including having randomly generated number from the issuer that then used to determine a checksum- provisioning an account.
Purves et al., (US 2013/0346302) teaches adding an account to a wallet, plurality of issuers and accounts, including requests to a wallet server.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685